DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9, 11-12, 14-21 are currently pending have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 3, 7, 9, 11, 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,577,091 to Parks et al. (“Parks”) in view of U.S. Publication No. 2018/0215465 to Renteria (“Renteria”) and U.S. Patent No. 10,648,455 to Luchsinger et al. (“Luchsinger”). 
Regarding claim 1, Parks teaches an aircraft having a center of gravity, the aircraft comprising: a fuselage (102); a forward swept wing (106, FIGS. 3A-3B) mounted to the fuselage, the wing having a port segment and a starboard segment, each segment extending outwardly from the fuselage to a free end, wherein the free end of each segment is a forward most region of the wing (FIGS. 3A-3B); a tail (108); and a set of propellers (124), the set of propellers including a first propeller, a second propeller, and a third propeller, wherein the first propeller and the second propeller are coupled to the wing, and the third propeller is coupled to the tail region (FIGS. 3A-3B); a first wing boom (118 extending between 106 and 104) attached along a starboard segment of the wing (FIGS. 3A-3B), wherein a fourth propeller is coupled to the wing boom; and a second wing boom (118 extending between 106 and 104) attached along a port segment of the wing (FIGS. 3A-3B), wherein a fifth propeller is coupled to the second wing boom. 
Parks does not explicitly teach a tail region coupled with the fuselage and extending between the fuselage and the tail. Also, while Parks teaches first, second, third, fourth, and fifth propellers, Parks does not explicitly teach stacked propellers.
Renteria teaches an aircraft, comprising a tail region coupled with the fuselage and extending between the fuselage and the tail (FIG. 13). Also, Renteria teaches stacked propellers (963, 964, FIG. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks to further include a tail region coupled with the fuselage and extending between the fuselage and the tail, as taught by Renteria, in order to optimize both maneuverability and stability. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks and include stacked propellers, as taught by Renteria, in order to increase payload and stability. 
The combination of Parks and Renteria does not explicitly teach the set of propellers is configured such that a center of thrust of the aircraft remains aligned with the center of gravity during one or more various modes of operation. 
Luchsinger teaches an aircraft, comprising a set of propellers are configured such that a center of thrust of the aircraft remains aligned with the center of gravity during one or more various modes of operation (Col. 4, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Park and Renteria combination such that the set of propellers is configured such that a center of thrust of the aircraft remains aligned with the center of gravity during one or more various modes of operation, as taught by Luchsinger, in order to achieve stable flight characteristics (see, e.g., Luchsinger at Col. 7, lines 7-10).
Regarding claim 2, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and Parks teaches a first wing boom attached along the starboard segment of the wing (118 extending between 106 and 104); and a second wing boom attached along the port segment of the wing (118 extending between 106 and 104); and Renteria teaches wherein the tail region includes a tail boom (1222, FIG. 13).  
Regarding claim 3, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 2 as discussed above, and Parks teaches a third wing boom (128) attached to a free end of the starboard segment of the wing; and a fourth wing boom (128) attached to a free end of the port segment of the wing (FIGS. 3A-3B).
Regarding claim 7, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and Parks teaches wherein the first wing boom is coupled at a mid-section of the starboard segment of the wing and the second wing boom is coupled to the mid-section of the port segment of the wing (FIGS. 3A-3B). 
Regarding claim 9, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and the combination teaches sixth stacked propellers (124) coupled to a third wing boom (128), wherein the third wing boom is coupled to the starboard segment of the wing; and seventh stacked propellers (124) coupled to a fourth wing boom (128), wherein the fourth wing boom is coupled to the port segment of the wing (FIGS. 3A-3B) (see also Renteria’s teaching of stacked propellers, FIG. 9).
Regarding claim 11, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein an angle formed between the starboard segment of the wing and the fuselage is less than 20 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the angle being less than 20 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger combination such that the angle formed between the starboard segment of the wing and the fuselage is less than 20 degrees, in order to further align the aerodynamic center and the center of gravity (see, e.g., Parks at Col. 8, lines 31-34).
Regarding claim 14, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and the combination teaches wherein the first stacked propellers rotate in a direction opposite to a rotational direction of the second stacked propellers during the one or more various modes of operation (Parks at Col. 11, lines 7-9; see also Renteria’s teaching of stacked propellers, FIG. 9).
Regarding claim 15, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and the combination teaches wherein at least one of the first stacked propellers, the second stacked propellers, or the third stacked propellers is configured to be recessed within an internal cavity of the aircraft during a second mode of operation (Parks at FIG. 5; Col. 12, line 65 to Col. 13, line 11; see also Renteria’s teaching of stacked propellers, FIG. 9; note: the claim does not require the aircraft to have an internal cavity in which the propeller recesses, and the propellers of Parks are indeed configured to recess within an internal cavity of the aircraft. See also page 3 of the Office Action dated June 1, 2021 as well as page 3 of the Office Action dated August 19, 2022).
Regarding claim 16, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and Parks teaches wherein the tail region includes a T-tail (Col. 12, lines 18-24) having a fin (120) with a rudder (132) configured to control yaw motion of the aircraft and a tail plane attached perpendicularly to the fin (Col. 12, lines 8-12).
Regarding claim 17, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 16 as discussed above, and Parks teaches wherein the tail plane includes a tail control surface configured to rotate about an axis parallel to the tail plane to control the pitch of the aircraft (Park at Col. 9, lines 1-12; Col. 12, lines 8-17). 
Regarding claim 18, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein a total area of the set of propellers has a disc loading of less than 15 pounds per square foot. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of disc loading being less than 15 pounds per square feet. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Park, Renteria, and Luchsinger combination so that the total area of the set of propellers has a disc loading of less than 15 pounds per square foot, in order to improve flight efficiency. 
Regarding claim 20, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and the combination teaches discloses wherein the first stacked propellers is attached to a free end of the starboard segment of the wing and the second stacked propellers is attached to a free end of the port segment of the wing (FIGS. 3A-3B) (see also Renteria’s teaching of stacked propellers, FIG. 9).
Regarding claim 21, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the center of gravity is separated from the center of thrust a maximum distance of five feet.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of maintaining the center of thrust within five feet of the center of gravity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Park, Renteria, and Luchsinger combination so that the center of gravity is separated from the center of thrust a maximum distance of five feet, in order to improve flight stability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Renteria and Luchsinger as applied to claim 2 above, and in further view of U.S. Patent No. 10,450,062 to Bova et al. (“Bova”).
Regarding claim 4, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 2 as discussed above, and Renteria further teaches Renteria teaches a tail boom (1222, FIG. 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger combination to further include the tail boom, as taught by Renteria, in order to increase stability. 
The combination of Parks, Renteria, and Luchsinger does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom includes a boom control effector configured to direct airflow generated by a propeller.
Bova teaches wherein at least one of the first wing boom (214-1), the second wing boom (214-2), or the tail boom includes a boom control effector (217-1, 217-2) configured to direct airflow generated by a propeller (FIG. 2A; Col. 7, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger combination to further include the boom control effector, as taught by Bova, in order to help navigate the aircraft. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Renteria, Luchsinger, and Bova as applied to claim 4 above, and in further view of U.S. Publication No. 2008/0236137 to Julliard et al. (“Julliard”).
Regarding claim 5, the combination of Parks, Renteria, Luchsinger, and Bova teaches each and every element of claim 4 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation.
Julliard teaches an aircraft, wherein a nacelle is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation (¶ [0038], FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger and Bova combination by making at least one of the first wing boom, the second wing boom, or the tail boom hollow and configured as a resonator tuned to a frequency of a propeller during the mode of operation, as taught by Julliard, in order to reduce acoustic noise.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Renteria, Luchsinger, and Bova as applied to claim 4 above, and in further view of U.S. Patent No. 10,124,890 to Sada-Salinas et al. (Sada-Salinas).
Regarding claim 6, the combination of Parks, Renteria, and Luchsinger and Bova teaches each and every element of claim 4 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery.
Sada-Salinas teaches an aircraft, wherein at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery (8, FIG. 7; Col. 3, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger and Bova combination such that at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery, as taught by Sada-Salina, in order to provide power to the propellers.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Renteria and Luchsinger as applied to claim 1 above, and further in view of U.S. Patent No. 10,513,341 to Jenkins (“Jenkins”).
Regarding claim 12, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a set of cruise propellers coupled to each free end of the wing, wherein each cruise propeller rotates in a plane substantially orthogonal to the wing.
Jenkins teach an aircraft, including a set of cruise propellers (106) coupled to each free end of the wing, wherein each cruise propeller rotates in a plane substantially orthogonal to the wing (FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger combination by further including the set of cruise propellers, as taught by Jenkins, in order to improve horizontal flight.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Renteria and Luchsinger as applied to claim 1 above in view of U.S. Publication No. 2020/0354049 to Noppel et al. (“Noppel”) and U.S. Publication No. 2008/0054121 to Yoeli (“Yoeli”).
Regarding claim 19, the combination of Parks, Renteria, and Luchsinger teaches each and every element of claim 1 as discussed above, and Parks teaches a cockpit/cabin for carrying four people in an air taxi configuration (Col. 6, lines 50-54); but it does not explicitly teach four seats, disposed within the fuselage, oriented in two rows, wherein the two rows are tiered such that one row of seats is elevated above another row of seats.
Noppel teaches an aircraft comprising teach four seats, disposed within the fuselage, oriented in two rows (FIG. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, and Luchsinger combination by further including the four seats, as taught by Noppel, in order to improve comfort for the passengers. 
The combination of Parks, Renteria, Luchsinger, and Noppel does not explicitly teach wherein the two rows are tiered such that one row of seats is elevated above another row of seats.
Yoeli teaches an aircraft with two rows of passenger seats, wherein the two rows are tiered such that one row of seats is elevated above another row of seats (FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks, Renteria, Luchsinger, and Noppel combination so that the two rows are tiered such that one row of seats is elevated above another row of seats, as taught by Yoeli, in order to allow all of the passengers to view the forward flight direction. 
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds of rejection. 
As discussed above, the combination of Parks, Renteria, and Luchsinger teaches each and every element of independent claim 1. Parks teaches a first wing boom (118 extending between 106 and 104) attached along a starboard segment of the wing (FIGS. 3A-3B), wherein a fourth propeller is coupled to the wing boom; and a second wing boom (118 extending between 106 and 104) attached along a port segment of the wing (FIGS. 3A-3B), wherein a fifth propeller is coupled to the second wing boom. Parks teaches first, second, third, fourth, and fifth propellers, but Parks does not explicitly teach stacked propellers. Renteria teaches stacked propellers (963, 964, FIG. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks and include stacked propellers, as taught by Renteria, in order to increase payload and stability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644